EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe McKinney Muncy on 2/22/21.
The application has been amended as follows: 
Claim 2, line 19, deleted “correlation parameter.” and inserted ---correlation parameter; wherein the test current output module includes a test current circuit and a bypass circuit, wherein the bypass circuit includes a switch unit connected to the controller, and the switch unit is turned on or off according to an instruction output from the controller; wherein the voltage feedback module includes a subtractor, a comparator array, and a pulse width modulation (PWM) driver, wherein the subtractor is connected to both ends of the LED power port in order to obtain a voltage across the two ends of the LED power port; the comparator array includes a plurality of comparators that are preset with different voltage values respectively, compares the voltage across the two ends of the LED power port with the preset voltage values, and outputs a comparison result to the PWM driver; and the PWM driver, in turn, outputs a detection signal to the controller according to the comparison result.---.
Cancelled claims 3-4.
Allowable Subject Matter
Claims 2, 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a self-adaptive dimming driving system, comprising: an identifiable light-emitting diode (LED) lamp, comprising a lamp body, at least one LED unit provided on the lamp body and electrically connected to a power input port, wherein the test current output module includes a test current circuit and a bypass circuit, wherein the bypass circuit includes a switch unit connected to the controller, and the switch unit is turned on or off according to an instruction output from the controller; wherein the voltage feedback module includes a subtractor, a comparator array, and a pulse width modulation (PWM) driver, wherein the subtractor is connected to both ends of the LED power port in order to obtain a voltage across the two ends of the LED power port; the comparator array includes a plurality of comparators that are preset with different voltage values respectively, compares the voltage across the two ends of the LED power port with the preset voltage values, and outputs a comparison result to the PWM driver; and the PWM driver, in turn, outputs a detection signal to the controller according to the comparison result”, in combination with the remaining claimed limitations as recited in claim 2 (claims 5-12 are allowable since they are dependent on claim 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization 
 
/Minh D A/
Primary Examiner
Art Unit 2844